DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VIBRATION ACTUATOR AND ELECTRONIC DEVICE WITH VENT HOLE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 101418410 B1, of record).
As to claim 1, Kim shows (FIG. 2):

    PNG
    media_image1.png
    485
    671
    media_image1.png
    Greyscale

A vibration actuator (para[0024]), comprising: 
a fixing body including a hollow case 10 and a coil 42 disposed in the hollow case 10; 
a movable body 21 that includes a magnet 22 disposed inside the coil 42 in a radial direction of the coil 42, and is disposed to be freely movable in the hollow case 10 in a vibration direction orthogonal to the radial direction (vibrates in the vertical direction para[0038]); and 
an elastic 30 supporting part that supports the movable body 21 such that the movable body 21 is freely movable with respect to the fixing body in the hollow case 10, wherein 
cooperation between the coil 42 and the magnet 22 causes the movable body 21 to vibrate with respect to the fixing body (para[0038]), 
the hollow case 10 restricts a movement range of the movable body 21 in the hollow case 10 by opposite end surface portions 60T,10B that are disposed to face each other at a distance from each other in the vibration direction of the movable body 21, 
the hollow case 10 includes one or more vent holes 67, and 
the one or more vent holes 67 are formed in a portion of at least one end surface portion 60T of the opposite end surface portions 60T,10B, the portion being free from interference by the movable body 21 (by rubber 81,82 para[0059], vent hole 67 para[0053],[0054]).
As to claim 2, Kim shows (FIG. 2 above) A vibration actuator (para[0024]), comprising: 
a fixing body including a hollow case 10 and a coil 42 disposed in the hollow case 10; 
a movable body 21 that includes a magnet 22 disposed inside the coil 42 in a radial direction of the coil 42, and is disposed to be freely movable in the hollow case 10 in a vibration direction orthogonal to the radial direction (vibrates in the vertical direction para[0038]); and 
an elastic supporting part 30 that supports the movable body 21 such that the movable body 21 is freely movable with respect to the fixing body in the hollow case 10, wherein 
cooperation between the coil 42 and the magnet 22 causes the movable body 21 to vibrate with respect to the fixing body (para[0038]), 
the hollow case 10 restricts a movement range of the movable body 21 in the hollow case 10 by opposite end surface portions 60T,10B that are disposed to face each other at a distance from each other in the vibration direction of the movable body 21, 
the hollow case 10 includes one or more vent holes 67, and 
the one or more vent holes 67 are formed in a portion of at least one end surface portion 60T of the opposite end surface portions 60T,10B, the portion overlapping with an outer circumferential portion of the elastic supporting part 30 in the vibration direction (vent hole 67 para[0053],[0054]; the cover 60 overlaps the elastic 30 in the vertical vibration direction).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kim (KR 101418410 B1).
As to claim 1, Kato shows (FIG. 2):

    PNG
    media_image2.png
    437
    659
    media_image2.png
    Greyscale

A vibration actuator, comprising: 
a fixing body including a hollow case 7 and a coil 12a,12b disposed in the hollow case 7; 
a movable body 3 that includes a magnet 16 disposed inside the coil in a radial direction of the coil, and is disposed to be freely movable in the hollow case in a vibration direction X orthogonal to the radial direction; and 
an elastic supporting part 4 that supports the movable body 3 such that the movable body 3 is freely movable with respect to the fixing body in the hollow case 7, wherein 
cooperation between the coil 12a,12b and the magnet 16 causes the movable body to vibrate with respect to the fixing body (para[0019]), 
the hollow case 7 restricts a movement range of the movable body 3 in the hollow case 7 by opposite end surface portions 7b,8 that are disposed to face each other at a distance from each other in the vibration direction X of the movable body 3 (actuator vibrator 3 para[0015]; moving axis X para[0019]; lid 7b para[0017], partition plate 8 para[0016]).
Kato does not show:
the hollow case includes one or more vent holes, and 
the one or more vent holes are formed in a portion of at least one end surface portion of the opposite end surface portions, the portions being free from interference by the movable body.
As to both bullets, Kim shows (FIG. 2 above):
the hollow case 10 includes one or more vent holes 67, and 
the one or more vent holes 67 are formed in a portion of at least one end surface portion 60T of the opposite end surface portions 60T,10B, the portion being free from interference by the movable body 21 (by rubber 81,82 para[0059], vent hole 67 para[0053],[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface portion 7b of Kato to have:
the hollow case 7 includes one or more vent holes 67, and 
the one or more vent holes 67 are formed in a portion of at least one end surface portion 7b of the opposite end surface portions 7b,8, the portion being free from interference by the movable body 3
as taught by Kim, for the advantageous benefit of discharging air inside the hollow case 7 to the outside according to the rise or descending of the magnet 16 so that the magnet 16 can be smoothly vertically moved as taught by Kim (para[0053],[0054]).
As to claim 4/1, Kato in view of Kim was discussed above with respect to claim 1 and Kato further shows (FIG. 2 above):
the fixing body includes a coil holding part 13a,13b that is disposed to surround the movable body 3 and holds the coil 12a,12b, 
the coil holding part 13a,13b includes a coil protection wall portion 14 that is disposed inside the coil 12a,12b in the radial direction of the coil 12a,12b with a gap being interposed between the coil protection wall portion 14 and the magnet 16, the coil protection wall portion 14 inhibiting contact between the magnet and the coil 12a,12b, 
the elastic supporting part 4 includes at least two or more leaf springs 4a,4b installed between the coil holding part and the movable body 3 to sandwich the movable body 3 in the vibration direction X, and 
the at least two or more leaf springs 4a,4b support the movable body 3 such that, in a non-vibration state and in a vibration state of the movable body 3, the movable body 3 is freely movable in the vibration direction X without making contact with the coil holding part 13a,13b (para[0019]; the vibrator 3 reciprocates para[0021]; a gap between the magnet 16 and the stator is implied by the movement of the vibrator 3).
As to claim 11/1, Kato in view of Kim was discussed above with respect to claim 1 and Kato further shows (FIG. 2) An electronic device, in which the vibration actuator according to claim 1 is mounted (in a device (para[0029]) with an electronic circuit para[0015]:6-7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kim (KR 101418410 B1) and Mikkelsen et al. (US 2014/0158788, hereinafter Mikkelsen).
As to claim 3/1, Kato in view of Kim was discussed above with respect to claim 1 except for a total opening area of the one or more vent holes is 2% or more and 20% or less of a surface area of the at least one end surface portion.
Mikkelsen shows (FIG. 1) a total opening area of the one or more vent holes 120 is fifteen percent of a surface area of the housing 102 (para[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface portion 7b of Kato in view of Kim to have a total opening area of the one or more vent holes 67 is 2% or more and 20% or less of a surface area of the at least one end surface portion 7b as taught by Mikkelsen, for the advantageous benefit of permitting a desired amount of air to reach the ambient atmosphere as taught by Mikkelsen (para[0020]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kim (KR 101418410 B1) and Yokoyama et al. (US 4719883, hereinafter Yokoyama).
As to claim 5/1, Kato in view of Kim was discussed above with respect to claim 1 except for the one or more vent holes are formed in the at least one end surface portion in a sectional labyrinth shape.
Yokoyama shows (FIG. 1 and 3) the vent hole 44 is formed in the at least one end surface portion 46 in a sectional labyrinth shape (col.2:39-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more vent holes 67 of Kato in view of Kim to have the one or more vent holes 67 are formed in the at least one end surface portion in a sectional labyrinth shape as taught by Yokoyama, for the advantageous benefit of preventing the entry of foreign matter such as water or dust as taught by Yokoyama (col.2:39-51 and 62 to col.3:2).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kim (KR 101418410 B1) and Park (US 2004/0093684).
As to claim 6/1, Kato in view of Kim was discussed above with respect to claim 1 except for the one or more vent holes are, at a surface of the at least one end surface portion which is situated on at least one side, covered with an air-permeable mesh-shaped cushioning member.
Park shows (FIG. 4) the vent holes 242 are covered with an air-permeable mesh-shaped cushioning member 245 (para [0058], the mesh 245 is capable of performing the claimed function of cushioning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more vent holes 67 of Kato in view of Kim to have the one or more vent holes 67 are, at a surface of the at least one end surface portion which is situated on at least one side, covered with an air-permeable mesh-shaped cushioning member 245 as taught by Yokoyama, for the advantageous benefit of filtering out foreign substances contained in air passing through the one or more vent holes 67 as taught by Park (para[0058]).
As to claim 7/6/1, Kato in view of Kim and Park was discussed above with respect to claim 1 except for:
the surface situated on the at least one side is an inner surface of the hollow case, and 
the air-permeable mesh-shaped cushioning member has a function of absorbing an impact caused by the movable body moving in the hollow case to come into contact with the air-permeable mesh-shaped cushioning member.
Kim shows (FIG. 5):
the surface 65 situated on the at least one side is an inner surface of the hollow case 60, and 
the cushioning member 81 has a function of absorbing an impact caused by the movable body 21 moving in the hollow case 10 to come into contact with the cushioning member 81 (rubber 81 para[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more vent holes 67 of Kato in view of Kim and Park to have:
the surface situated on the at least one side is an inner surface of the hollow case 7, and 
the air-permeable mesh-shaped cushioning member 245 has a function of absorbing an impact caused by the movable body 3 moving in the hollow case 7 to come into contact with the air-permeable mesh-shaped cushioning member 245

as taught by Kim, for the advantageous benefit of buffering the impact of vertical movement of the movable body 3 to improve durability of the hollow case 7 as taught by Park (para[0059]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kim (KR 101418410 B1) and Banks (US 2005/0194387).
As to claim 8/1, Kato in view of Kim was discussed above with respect to claim 1 except for the at least one end surface portion includes a rib surrounding the one or more vent holes.
Banks shows (FIG. 6) a ridge 32 surrounding cover holes 24 (para[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more vent holes 67 of Kato in view of Kim to have the at least one end surface portion 7b includes a rib 32 surrounding the one or more vent holes 67 as taught by Banks, for the advantageous benefit of preventing objects placed on the one end surface portion 7b from protruding into the one or more vent holes 67 as taught by Banks (para[0036]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kim (KR 101418410 B1) and Hashiba et al. (US 2007/0108851, hereinafter Hashiba).
As to claim 9/1, Kato in view of Kim was discussed above with respect to claim 1 except for
the at least one end surface portion includes a plurality of ribs disposed radially, and 
a plurality of the one or more vent holes are formed in the at least one end surface portion between the plurality of ribs.
Hashiba shows (FIG. 5):
the at least one end surface portion 1 includes a plurality of ribs 1D disposed radially, and 
a plurality of the one or more vent holes 101 are formed in the at least one end surface portion 1 between the plurality of ribs 1D (para[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more vent holes 67 of Kato in view of Kim to have:
the at least one end surface portion 7b includes a plurality of ribs 1D disposed radially, and 
a plurality of the one or more vent holes 67 are formed in the at least one end surface portion 7b between the plurality of ribs 1D
as taught by Hashiba, for the advantageous benefit of improving the rigidity of the at least one end surface portion 7b as taught by Hashiba (para[0035]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kim (KR 101418410 B1) and Tarancioglu (US 2010/0229835).
As to claim 10/1, Kato in view of Kim was discussed above with respect to claim 1 and Kato further shows (FIG. 2 above): 
the hollow case 7 includes a bottomed cylindrical case main body 7 including a bottom portion 7b and a cylindrical portion 7a, the bottom portion 7b being another end surface portion of the opposite end surface portions 7b,8, the cylindrical portion 7a being joined to the bottom portion 7b and surrounding the movable body 3 in the radial direction, and 
the at least one end surface portion 8 is a lid portion so as to close an opening portion of the cylindrical portion 7a of the bottomed cylindrical case main body 7.
Kato does not show the lid portion fixed by welding. 
Tarancioglu describes the cover 3 is welded to the housing 9 (para[0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface portion 8 of Kato in view of Kim to have the lid portion fixed by welding as taught by Tarancioglu, for the advantageous benefit of forming a rigid block with the case main body 7 as taught by Tarancioglu (para[0087]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanaya et al. (US 20170328441 A1) shows an electromagnetic actuator; and
Delano et al. (US 2015/0286256) shows a percentage area of vent holes in an electronic device for cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832